Citation Nr: 1409285	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-27 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable disability rating for papulopustular acne.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to December 2000.  

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

As support for her claim, the Veteran testified at a videoconference hearing in August 2012 before the undersigned Veterans Law Judge of the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the October 2010 rating decision currently on appeal purportedly granted the Veteran service connection for popularpustular acne on her face and chin area.  The RO assigned a noncompensable rating, effective from March 19, 2010, pursuant to Diagnostic code 7806.  However, a review of the claims file shows that the Veteran has been in receipt of a noncompensable rating for acne of the face pursuant to Diagnostic Code 7899-7806, since December 16, 2000.   

The record shows that the Veteran last underwent a VA examination for her acne in October 2010.  Since that time, the Veteran has continued to receive private and VA treatment for her skin disability.  Additionally, during her August 2012 videoconference hearing, the Veteran testified that her disability has worsened.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature and severity of service-connected skin disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Further, any additional private treatment records or any outstanding, pertinent VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(2) ; Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Prepare a rating decision that correctly establisheds that servceic onenction for acne was granted in a September 2001 rating decision with an effective date of December 16, 2000.  The AOJ must clarify the scope of the grant and correct the effective date.

2.  Contact the Veteran and request that she provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all records referred to by the Veteran not already of record, as well as any pertinent VA treatment records. 

3.  After the above development is completed, schedule the Veteran for an examination to determine the nature and severity of her service-connected skin disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.
 
4.  Then readjudicate the appeal.  If the claim is not granted in full, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


